Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed are entered.
Claims 1-12, 16-19 are pending.
Response to Arguments
In Remarks dated 02/08/2022:
Applicant summarized Abedini’s disclosure citing ¶0040, and 0049.  While those paragraphs are relevant, however it is respectfully reminded that the prior art must be taken as a whole and should not limited to certain passages.
Applicant primarily argues that Abedini does not disclose “automatically” generating the label indicating the second image including the abnormal part (page 8).
Applicant further alleged that the label data is added manually by specialist instead in Abedini, citing ¶0040, 0049.
The Examiner however respectfully disagrees with such limiting characterization of Abedini.
¶0049, in fact, states “Even if the system 100 is able to conclude whether a lesion is or will become cancerous, the system can still send the lesion image to one or more specialists in order to validate the reliability of the system. In the event that there is disagreement between the specialist's determination and the system prediction” (emphasis added)
Clearly, the system still automatically concludes on the label by itself.  The specialists might further help to play the role of verifying the conclusion of the system but are not mandatory.  The disclosure by no means is limited to only having specialist adding the labels.  Even then, the involvement of 
More importantly, the cited ¶0039 clearly states the following: “The statistical model considers not only the previous image, but also all other images taken in the past. The automated outputs of CNNs are predicted labels (e.g., cancerous, non-cancerous) with confidence value” – Emphasis added.  Therefore, it is beyond reasonable doubt that Abedini discloses “Automatically generate labels indicating that the second image includes the abnormal part”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim 19 recites “wherein the labeled part of the third image is unable to be diagnosed by a high-level diagnose”.
The Examiner has reviewed the Specification however unable to find any explicitly stated facts/evidence as to how a labelled part of an image is unable to be diagnosed by a high-level diagnose”. Even if the process is automated, the resulted image can still be brought to a specialist if so wished.  The bottom line is any images can be brought to specialist so long such image exists. The question is whether one wishes to do so.
Whether this limitation is intended to get around the reference Abedini specifically, care should be taken regarding requirement for written description. MPEP 2173.05(i) states” Any negative limitation or exclusionary proviso must have basis in the original disclosure.” And “ The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”
The lack of mentioning high-level diagnoses in the instant Specification is not an adequate basis to provide support for ““wherein the labeled part of the third image is unable to be diagnosed by a high-level diagnose”.
Claim 17 recites “the second image includes a label of a normal part”.  The Specification appears to focus on detection of abnormal parts and adding a label to that.  There is no disclosure of detection of normal part, an active determination that it is normal and adding a label to the second image specifically.  While ¶0135 discloses indicating there is no abnormality in learning data if there is no abnormality. However, this disclosure does not target any specific “part” but rather a general assessment to all organs/tissues appear in the image. For purpose of examination, the Examiner will perform best attempt at BRI until further clarification.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 10-12, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Abedini (US  2018/0122076).

As to claim 1:
Abedini discloses a learning device comprising a hardware processor configured to execute a software code to: acquire a first image of an inspection target including an abnormal part; acquire a second image of the inspection target captured earlier than the time when the first image is captured,;  (¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images), wherein the second image is free of a label for the abnormal part (See ¶0024, 0025, 0029, any label/annotation only is added after image analysis.  Images, at the time of being acquired by camera, naturally does not have any label)
Automatically generate labels indicating that the second image includes the abnormal part; (See ¶0029,  performing analysis to determine the current image containing disease/cancerous growth of the lesion. 0049, 0050, learning data can also be generated by specialists who evaluated newer images containing abnormal grown of lesion. 0039 (automatically), 0040, Learning data can include a label) and learn a discrimination dictionary by using learning data in which the label is added to the second image. (¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labels by either an engine or specialist who is to verify the labels are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output) 
As to claim 12:
Abedini discloses a learning method comprising:
acquiring a first image of an inspection target including an abnormal part; acquiring a second image of the inspection target captured earlier than the time when the
first image is captured; (¶0024, 0025, 0029, current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images), 

wherein the second image is free of a label for the abnormal part (See ¶0024, 0025, 0029, any label/annotation only is added after image analysis.  Images, at the time of being acquired by camera, naturally does not have any label)
Automatically generating the label indicating that the second image includes the abnormal part; (See ¶0029,  performing analysis to determine the current image containing disease/cancerous growth of the lesion. 0049, 0050, learning data can also be generated by specialists who evaluated newer images containing abnormal grown of lesion. 0039 (automatically), 0040, Learning data can include a label))  and
(¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labels by either an engine or specialist are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output or newer labeled images by specialist) 



As to claim 11:
Abedini discloses an inspection system comprising a hardware processor configured to execute a software code to: 5PRELIMINARY AMENDMENTAttorney Docket No.: Q255691 Appln. No.: National Stage of PCT/JP2017/043735  
acquire an image of an inspection target (¶0035, a current image of a target is obtained for processing); 
inspect the presence or absence of an abnormality in the inspection target from the acquired image (¶0035, 0039, presence of an abnormal grown lesion is determined by the model) by using a discrimination dictionary for discriminating the presence or absence of the abnormality in the inspection target, which has been learned by using learning data indicating that an abnormal part (¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labeled by either an engine or specialist are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output or newer labeled images by specialist) 
¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images) and output a result of the inspection by the inspection means. (See ¶0039, outputting the analysis result)
wherein the second image is free of a label for the abnormal part (See ¶0024, 0025, 0029, any label/annotation only is added after image analysis.  Images, at the time of being acquired by camera, naturally does not have any label), a label indicating that the second image includes the abnormal part is automatically generated and added to the second image (See ¶0039, 0040, and 0049, automated label annotation), the learning data comprises the second image with the label (¶0050, 0040, 0041, 0049, 0059,  Note that the learning model can be retrained (aka re-learned) by its own output)
As to claim 2:
Abedini discloses all limitations of claim 1 and further discloses the hardware processor configured to execute a software code to inspect the inspection target by using the learned discrimination dictionary (¶0035, 0039, the current image having lesion is inspected and presence of an abnormal grown lesion is determined by the model)

As to claim 3:
¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part))

As to claim 4:
 Abedini discloses all limitations of claim 1 and further disclosing the system to add auxiliary data indicating the certainty of the learning data to learning data indicating the presence of an abnormality; and learn the discrimination dictionary by using the learning data including the auxiliary data. (See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output. Confidence parameters can be used in training)

As to claim 7:
Abedini discloses all limitations of claim 1 wherein, in the case where the leaning data is inspected by using the discrimination dictionary and thereby it is determined that there is no abnormality in the leaning data, the hardware 4PRELIMINARY AMENDMENTAttorney Docket No.: Q255691 Appln. No.: National Stage of PCT/JP2017/043735 processor is configured to execute a software code to change  the learning data to leaning data indicating that there is no abnormality. (¶0029, 0049 the analysis engines/specialist determine whether or not there is abnormality (i.e. thus including there is a case without abnormality) and is used to train the system incrementally to improve accuracy of the system’s determination) 


Abedini discloses all limitations of claim 1 wherein, the system to generate learning data indicating that an abnormal part is included from the second image in which it is uncertain whether or not the abnormal part is included on the basis of the first image of the inspection target including the abnormal part. (See ¶0048, 0049, the system is inconclusive of whether or not an abnormality occurs, and generate the inconclusiveness for evaluation to further train the system)
As to claim 16:
Abedini discloses all limitations of claim 1, wherein the second image is free of any label. (See at least ¶0039, any label/annotation only is added after image analysis.  Images, at the time of being acquired by camera, naturally does not have any label)

As to claim 17:
Abedini discloses all limitations of claim 1, wherein the second image includes a label of a normal part. (See ¶0045, “low confidence” annotation for cancerous lesion appearance, i.e. “normal”. Also ¶0031, sequences of second images are evaluated over time to determine appearance of lesion that appear at any point, as such there can be a second image that still have normal tissue prior to appearance of cancer tumor for example)

As to claim 18:
Abedini discloses all limitations of claim 1, wherein the hardware processor is configured to execute the software code to: acquire a third image, wherein the first image is of a first person and the third image is of a second person different from the first person; and automatically 
In order word, this limitation merely states the invention can be applied for yet another patient, using the system refined by the previous re-trained dictionary. This limitation does not add any significant weight to the invention, as invented systems are not meant to used only once and done.  Much less Abedini is a medical-field invention that is meant for a plurality of patients. Naturally, the system is used for further subsequent patients. See ¶0018, “patients”.  See further ¶050, the system dynamically update and retrain using the instant patients’ output images.

As to claim 19:
Abedini discloses all limitations of claim 18, wherein the hardware processor is configured to execute the software code to automatically label the part of the third image as the abnormal part in response to the determination, wherein the labeled part of the third image is unable to be diagnosed by a high-level diagnose. (¶0039, automatically adding labels. ¶0049, diagnosis can be disagreeing among specialists, therefore “unable to be diagnosed by a high level diagnose)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Matsuno et al. (US 2017/0057544)

As to claim 5:
Abedini discloses all limitations of claim 4, however is silent on set the certainty of the learning data lower as the learning data is based on an image captured earlier.

The claimed subject matter essentially is directed to the concept of setting low confidence level for stale or outdated input data.  The examiner asserts that this practice of setting low level for integrity/confidence level of system output based on the age of the input data is well established in the art. Matsuno, in same endeavor of managing data and evaluation of system performance, discloses setting an output performance of a navigation system as low when the receiving map data is old. (See ¶0038)

See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output), and as lesions grow as a function of time, therefore it is only natural that the confidence level of an output is low if the input data is outdated (i.e. image’s age is older).  Such implementation advantageously allow for medical professional to plan for reevaluation or any necessary upcoming diagnosis. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Centola et al. (US 2013/0073213).

As to claim 6:
Abedini discloses all limitations of claim 4, however is silent on in the case where the learning data is inspected by using the discrimination dictionary and thereby it is determined that there is no abnormality in the learning data, the hardware processor is configured to execute a software code to change the certainty of the learning data to a lower level.

The examiner asserts that an output determination of no abnormality for data containing abnormality is called false negative (i.e. system inaccurately determines a negative case while the true result should have been positive).  It is known in the field that a system performance is rated on how much error it commits.  It is only natural that a false negative (or a false positive) will lower the confidence level of the system, mathematically. 

Centola in the related endeavor of system performance evaluation disclose the system accuracy in clinical testing that incorrectly classified outcomes of a system adversely affect accuracy parameter of the diagnosis system (i.e. the accuracy measurement is set lower)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Abedini can incorporate the confidence evaluation method of Centola to its system. Recall that Abedini also concerns with evaluation of system performance (See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output), as such implementation advantageously allow for medical professional to plan for reevaluation or any necessary upcoming diagnosis based on the possibility that the system evaluation might be false.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Moriya (US 2008/0226145)
As to claim 8:
Abedini discloses all limitations of claim 1, however is silent on the hardware processor is configured to execute a software code to align the first image to the second image, and generate learning data indicating that there is an abnormality in a region of the second image corresponding to the abnormal part in the first image.

Moriya, in a related field of endeavor, discloses in system for detecting abnormality in a patient anatomical structure, using a current image and a previous image and aligning them to find 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Abedini to align a current image and a previous image and aligning them to find offsets/difference thus determining presence of an abnormal growth.  Note that Abedini’s system also use a current image and previous image (as discussed in claim 1) to determine abnormality.  Moriya’s aligning method is an advantageous way to such images for the same result, reducing difficulty for users to specify tumor growth over time (¶0008 of Moriya)

As to claim 9:
Abedini in view of Moriya discloses all limitations of claim 8, and further generate learning data in which a label indicating an abnormality is added to pixels corresponding to the abnormal part or learning data in which a label indicating an abnormality is added to a region including the pixels corresponding to the abnormal part. (See  Moriya, Fig. 6, ¶0052, 0053, as discussed in claim 8, the marking over the diagnosis picture of the abnormality is disclosed and advantageously clarify the position of the issue)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reicher et al. (US 2018/0060534) - an electronic processor configured to receive an annotation for a displayed electronic medical image, wherein the annotation includes a label of a lesion represented within the medical image. The electronic processor is further configured to automatically determine whether the lesion is labeled one or more times in other medical images acquired during an imaging exam associated with the displayed electronic medical image, and identify a stored rule based on the annotation, wherein the stored rule specifies whether the lesion should be labeled in the other medical images. The electronic processor is also configured to execute the stored rule based on whether the lesion is labeled one or more times in the other medical images, and automatically initiate at least one automatic action based on executing the stored rule.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645